Citation Nr: 0421753	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that granted the veteran service 
connection for bilateral hearing loss with an evaluation of 0 
percent disabling, effective June 10, 2002.


FINDINGS OF FACT

The veteran's bilateral hearing loss is manifested by an 
average pure tone threshold of 49 decibels in the right ear 
and 48 decibels in the left ear, and a Maryland CNC word list 
speech recognition score of 84 percent in the right ear and 
96 percent in the left ear.  The veteran has Level II hearing 
in the right ear, and Level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 
5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in letters of June 2002 and 
October 2003, and in the statement of the case dated October 
2003 and the supplemental statement of the case dated March 
2004.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran received two VA examinations during the course of 
this appeal, in July 2002 and September 2003.  The veteran 
also underwent a VA audiological evaluation in November 2002.  
The Board finds that all available records have been obtained 
and associated with the claims folder.  

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, the Board finds that VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

Historically, the veteran was granted service connection for 
very mild impaired hearing in the right ear, with an 
evaluation of 0 percent disabling, in a rating decision of 
January 1969.  The RO considered the veteran's service 
medical records, in particular his entrance and separation 
examinations, in granting service connection.

On an audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
40
55
LEFT
5
10
25
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

Along with these results, the veteran submitted a letter 
dated in May 2002 to the RO in which he claimed exposure to 
many loud noises during his time as a sentry dog handler 
assigned to an artillery unit in Vietnam from 1967 to 1968.  
He said these loud noises included several types of weapons 
being fired as well as the Tet Offensive when, "each night 
was like a 4th of July experience."  The veteran also stated 
in this letter that his hearing loss was hindering him in his 
work in sales because of his need to communicate both in 
person and on the telephone.  
The veteran underwent a VA audiological examination in July 
2002, at which time the veteran again related his history of 
loud noise exposure in Vietnam.  The veteran also reported 
constant tinnitus, which was confirmed upon examination.  On 
the authorized audiological evaluation at this time, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
40
55
LEFT
5
10
25
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The opinion given by the examiner was that the veteran's 
hearing loss and tinnitus were likely caused by acoustic 
trauma from combat in Vietnam.  

Based on this evidence, in a rating decision of August 2002, 
the RO granted service connection for tinnitus with an 
evaluation of 10 percent and recharacterized the veteran's 
impaired hearing in the right ear as bilateral hearing loss, 
continuing the 0 percent evaluation.  The evaluations for 
both the veteran's tinnitus and bilateral hearing loss were 
granted effective June 10, 2002.  

The veteran had another audiological evaluation in November 
2002.  At this time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
75
LEFT
10
10
30
60
75

Outpatient treatment records reveal that the veteran also had 
ear impressions taken in November 2002 and was ordered 
hearing aids at that time.  

The veteran underwent a second VA examination in September 
2003.  At this time the veteran again related his history of 
noise exposure while in Vietnam.  Additionally, the veteran 
noted no unusual non-military noise exposure.  A note was 
made of the veteran's bilateral tinnitus.  An audiological 
evaluation was conducted and the results in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
65
LEFT
15
20
40
55
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.  
Again, the VA examiner opined that the veteran's hearing loss 
and tinnitus were more likely than not the result of acoustic 
trauma from gunfire exposure in military service.  

The veteran submitted a letter to the RO later in November 
2003 in which he continued to disagree with the 
noncompensable rating of his bilateral hearing loss and 
discussed the negative impact his disability had on his work 
situation.  The veteran had been a teacher but felt he was no 
longer able to pursue this career because of an inability to 
hear his students.  

The veteran also submitted a letter dated February 2003 from 
his audiologist stating that the veteran was having 
difficulty understanding his students in a classroom setting 
because of his hearing loss.  A letter dated February 2004 
was submitted from a different physician which stated that 
the veteran has mild to severe high frequency sensorineural 
hearing loss bilaterally with secondary tinnitus.    


Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  The evaluation of the same disability under 
various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2003).

Under the rating schedule, ratings for bilateral hearing loss 
are established according to the degree of hearing impairment 
at 1,000, 2,000, 3,000, and 4,000 hertz in combination with 
the degree of speech discrimination ability.  38 C.F.R. §§ 
4.85, Diagnostic Code 6100 (2002).  The VA rating schedule 
sets forth 11 levels of auditory acuity, shown in chart form, 
designated as Level I for essentially normal hearing through 
Level XI for profound deafness.

Audiological examinations are conducted using the controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate for pure tone decibel loss.  

The percentage evaluation is found in Table VII (38 C.F.R. § 
4.85) by intersecting the horizontal row appropriate for the 
numeric designation level for the ear having the better 
hearing with the vertical column appropriate for the ear 
having the poorer hearing.  


Analysis

Taking into account all the evidence, the Board finds that 
the veteran's bilateral hearing loss is currently properly 
rated as noncompensable.  In this regard, the Board notes the 
results of the veteran's most recent VA examination, 
conducted in September 2003.  At this time, the veteran had 
an average pure tone threshold of 49 decibels in the right 
ear and 48 decibels in the left ear.  The veteran's speech 
recognition on the Maryland CNC word list was 84 percent in 
the right ear and 96 percent in the left ear.  

Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level II and the veteran's left ear hearing acuity is at 
Level I.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, warrants a noncompensable 
evaluation.  

The Board also notes the results of the veteran's July 2002 
VA examination.  At this time, the veteran had an average 
pure tone threshold of 32 decibels in the right ear and 39 
decibels in the left ear.  The veteran's speech recognition 
was 96 percent in the right ear and 92 percent in the left 
ear.  

Evaluating these test scores based on Table VI, the veteran's 
right ear hearing acuity was at Level I and the veteran's 
left ear hearing acuity was also at Level I.  This level of 
hearing acuity, as reflected on Table VII, warrants a 
noncompensable evaluation.  

A noncompensable evaluation is also warranted upon review of 
test scores from the veteran's May 2002 audiological 
evaluation.  Pure tone thresholds, in decibels, were 
identical to those found in July 2002, for both the right and 
left ear.  The speech recognition ability was also identical.  
Evaluating these test scores based on Table VI, then, yields 
the same results.  The veteran's right ear hearing acuity was 
at Level I and the veteran's left ear hearing acuity was also 
at Level I.  This level of hearing acuity, as reflected on 
Table VII, warrants a noncompensable evaluation.  

The Board notes that, in addition to the three VA 
audiological examinations discussed above, the veteran also 
had an audiological evaluation in November 2002.  This 
examination revealed a pure tone threshold average of 46 in 
the right ear and 43 in the left ear.  However, because no 
speech recognition ability was tested at this time, the Board 
cannot determine the veteran's level of hearing acuity 
according to Table VI based on this evaluation.  However, the 
Board finds that the consistent findings of a noncompensable 
evaluation based on the examinations in May 2002, July 2002, 
and September 2003, verify that the veteran is currently 
properly rated.  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Therefore, considering all 
the evidence of record, the Board finds that the veteran's 
level of hearing loss does not rise to a compensable level, 
and so is currently properly evaluated as noncompensable.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



